Per curiam

Where the contract is such that it may. he discharged in specific articles, it is not negotiable under the act of 1786, c. 4. whicti makes such bonds negotiable as are for money only. It has been argued, that the bond being foi money, to he discharged by the delivery of tobacco at a certain day, and the tobacco Ining not then delivered, it thereby became a money bond only; the condition annexed, of its being dischargeable in tobacco, being for the benefit of the obligor. This is true, but then at the making of the bond, and until the day of payment, it was not negotiable ; arid when an instrument is not negotiable at the time of its creation, no ex post facto circumstance can make it otherwise — the obligor having not originally contracted to be liable to an assignment and ns consequences. The Plaintiff was nonsuited.
Note. —Vide Jamieson v. Farr, ante 182.